

Exhibit 10.5


EQUITRANS, L.P.
TRANSPORTATION SERVICE AGREEMENT
APPLICABLE TO FIRM TRANSPORTATION
SERVICE UNDER RATE SCHEDULE FTS
Contract No. EQTR20242-852
Dated September 24, 2014


This Agreement is entered into by and between Equitrans, L.P. (“Equitrans”) and
EQT ENERGY, LLC (“Customer”).
1. Agreement (CHECK ONE)
___ This is a new Agreement.
_X_ This Agreement supersedes, terminates, and cancels Contract No.
EQTR18679-852, dated December 20, 2013. The superseded contract is no longer in
effect.


2. Service under this Agreement is provided pursuant to Subpart B or Subpart G
of Part 284, Title 18, of the Code of Federal Regulations. Service under this
Agreement is in all respects subject to and governed by the applicable Rate
Schedule and the General Terms and Conditions of the Equitrans FERC Gas Tariff
(“Tariff”) as they may be modified from time to time, and such are incorporated
by reference. In the event that language of this Agreement or any Exhibit
conflicts with Equitrans’ Tariff, the language of the Tariff will control.


3. Equitrans shall have the unilateral right to file with the Commission or
other appropriate regulatory authority, in accordance with Section 4 of the
Natural Gas Act, changes in Equitrans’ Tariff, including both the level and
design of rates, charges, Retainage Factors and services, and the General Terms
and Conditions.


4. Customer’s Maximum Daily Quantity (“MDQ”) of natural gas transported under
this Agreement shall be the MDQ stated in Exhibit A to this Agreement. If
service under this Agreement is associated with a firm storage agreement,
Customer's Base MDQ and Winter MDQ are stated in Alternative Exhibit A.


5. The effective date, term and associated notice and renewal provisions of this
Agreement are stated in Exhibit A to this Agreement.


6. The Receipt and Delivery Points are stated in Exhibit A to this Agreement.


7. Customer shall pay Equitrans the maximum applicable rate (including all other
applicable charges and Retainage Factors authorized pursuant to Rate Schedule
FTS and the Tariff) for services rendered under this Agreement, unless Customer
and Equitrans execute Optional Exhibit B (Discounted Rate Agreement) or Optional
Exhibit C (Negotiated Rate Agreement).




        

--------------------------------------------------------------------------------




8. Exhibits are incorporated by reference into this Agreement upon their
execution. Customer and Equitrans may amend any attached Exhibit by mutual
agreement, which amendments shall be reflected in a revised Exhibit, and shall
be incorporated by reference as part of this Agreement.




IN WITNESS WHEREOF, Customer and Equitrans have executed this Agreement by their
duly authorized officers, effective as of the date indicated above.




CUSTOMER:
 
EQUITRANS, L.P.:
 
By /s/ Paul Kress 9/30/2014
 
By /s/ Andrew. L. Murphy 9/30/2014
 
 
 
 
Title Vice President
 
 
Title Vice President 
 
 
 
 
 
 













































        

--------------------------------------------------------------------------------




EXHIBIT A
to the
TRANSPORTATION SERVICE AGREEMENT
between EQUITRANS, L.P.
and
EQT ENERGY LLC,
pursuant to Rate Schedule FTS
Contract No. CW2248883-852 Dated 09/24/2014

This Exhibit A is dated 12/01/2017.
Any previously executed Exhibit A under this Agreement is terminated and is no
longer in effect.


1. Notices and Correspondence shall be sent to:


Equitrans, L.P.

EQT Plaza
625 Liberty Avenue Ste 1700
Pittsburgh, PA 15222-3111
Attn: Gas Transportation Dept.
Phone: (412) 395-3230
Facsimile: (412) 395-3347
E-mail Address: T&ENotify@eqt.com






EQT ENERGY LLC

Address:
625 Liberty Avenue, Suite 1700
Pittsburgh, PA 15222

Representative: Paul Kress
Phone: (412) 395-3232
Facsimile: (412) 395-2675
E-mail Address: [***]
DUNS: 03-585-8708
Federal Tax I.D. No.: 02-0750473
Other contact information if applicable:






        

--------------------------------------------------------------------------------





2. Service Under this Agreement is provided on:
 
X
 
Mainline System (includes the Sunrise Transmission System and the Ohio
 
 
 
Valley Connector)
 
 
 
 
 
 
Allegheny Valley Connector
 
 
 
 



3. Maximum Daily Quantity (MDQ):
 
Base MDQ (Dth)
 
Winter MDQ (Dth)
 
Effective Date
 
1,035,000
 
1,035,000
 
12/01/2017
 
630,000
 
630,000
 
07/01/2023
 
325,000
 
325,000
 
09/01/2023
 
30,000
 
30,000
 
10/01/2024





4. Primary Receipt and Delivery Point(s)
Primary Receipt Point(s)**
 
Base
 
Winter
Effective
(Meter No. and/or Meter Name)
 
MDQ Allocation
 
MDQ Allocation
Date
 
 
 
 
 
 
11795 – Jupiter
 
270,000 dth
 
270,000 dth
8/1/2016
17112 – Callisto
 
225,000 dth
 
225,000 dth
8/1/2016
24605 - Mobley
 
499,990 dth
 
499,990 dth
8/1/2016
24990 – Pluto
 
10,000 dth
 
10,000 dth
8/1/2016
5100017 – Mercury
 
10 dth
 
10 dth
8/1/2016
5100080 - Applegate
 
30,000 dth
 
30,000 dth
8/1/2016
 
 
 
 
 
 
 
 
 
 
 
 
24605 - Mobley
 
499,990 dth
 
499,990 dth
7/1/2023
5100017 – Mercury
 
10 dth
 
10 dth
7/1/2023
11795 – Jupiter
 
100,000 dth
 
100,000 dth
7/1/2023
17112 – Callisto
 
0 dth
 
0 dth
7/1/2023
24990 – Pluto
 
0 dth
 
0 dth
7/1/2023
5100080 - Applegate
 
30,000 dth
 
30,000 dth
7/1/2023
 
 
 
 
 
 
 
 
 
 
 
 
24605 - Mobley
 
195,000 dth
 
195,000 dth
9/1/2023
11795 – Jupiter
 
100,000 dth
 
100,000 dth
9/1/2023
5100080 - Applegate
 
30,000 dth
 
30,000 dth
9/1/2023
 
 
 
 
 
 
 
 
 
 
 
 
5100080 - Applegate
 
30,000 dth
 
30,000 dth
10/1/2024



** Receipt point MDQs do not include quantities required for retainage.


        

--------------------------------------------------------------------------------














Primary Delivery Point(s)
 


Base
 


Winter


Effective
(Meter No. and/or Meter Name)
 
MDQ Allocation
 
MDQ Allocation
Date
 
 
 
 
 
 
18120 – TETCO Braden Run
 
180,000 dth
 
180,000 dth
12/1/2017
73705 – TETCO Morris II
 
225, 000 dth
 
225,000 dth
12/1/2017
73713 - TETCO Jefferson
 
550, 000 dth
 
550,000 dth
12/1/2017
11027 - DTI Pratt II
 
30,000 dth
 
30,000 dth
12/1/2017
24438 – TCO Pickenpaw
50,000 dth
50,000 dth
12/1/2017
 
 
 
 
 
 
 
 
 
 
 
 
73713 - TETCO Jefferson
 
550, 000 dth
 
550, 000 dth
7/1/2023
18120 – TETCO Braden Run
 
0 dth
 
0 dth
7/1/2023
73705 – TETCO Morris II
 
0 dth
 
0 dth
7/1/2023
11027 - DTI Pratt II
 
30,000 dth
 
30,000 dth
7/1/2023
24438 – TCO Pickenpaw
50,000 dth
50,000 dth
7/1/2023
 
 
 
 
 
 
 
 
 
 
 
 
73713 - TETCO Jefferson
 
245, 000 dth
 
245, 000 dth
9/1/2023
11027 - DTI Pratt II
 
30,000 dth
 
30,000 dth
9/1/2023
24438 – TCO Pickenpaw
50,000 dth
50,000 dth
9/1/2023
 
 
 
 
 
 
 
 
 
 
 
 
11027 - DTI Pratt II
 
30,000 dth
 
30,000 dth
10/1/2024







5. Effective Date and Term: This Exhibit A is effective 12/01/2017 and continues
in full force and effect through 10/31/2024. * For agreements twelve (12) months
or longer Customer and/or Equitrans may terminate the agreement at the end of
the primary term by providing at least six (6) months prior written notice of
such intent to terminate.

At the expiration of the primary term, this Exhibit A has the following renewal
term
(choose one):
____ no renewal term
____ through _______________*
____ for a period of _______________*
_X__ year to year* (subject to termination on six (6) months prior written
notice)
____ month to month (subject to termination by either party upon ___ days
written notice prior to contract expiration)
____ other (described in section 6 below)


        

--------------------------------------------------------------------------------





* In accordance with Section 6.28 of the General Terms and Conditions, a right
of first refusal may apply; any contractual right of first refusal will be set
forth in Section 6 of this Exhibit A.


6. Other Special Provisions:
None.


               
IN WITNESS WHEREOF, Customer and Equitrans have executed this Exhibit A by their
duly authorized officers, effective as of the date indicated above.




CUSTOMER:
 
EQUITRANS, L.P.:
 
By /s/ Paul Kress 11/29/2017
 
By Jeremiah J. Ashcroft 11/29/2017
 
 
 
 
Title Vice President
 
 
Title President
 
 
 
 
 
 





























































        

--------------------------------------------------------------------------------




OPTIONAL EXHIBIT C
to the
TRANSPORTATION SERVICE AGREEMENT
between EQUITRANS, L.P.
and
EQT ENERGY LLC,
pursuant to Rate Schedule FTS
Contract No. CW2270458-852 Dated 9/24/2014

This Exhibit C is dated 04/1/2019.
Any previously executed Exhibit C under this Agreement is terminated and is no
longer in effect.


Negotiated Rate Agreement
1.
In accordance with Section 6.30 of the General Terms and Conditions of
Equitrans’ Tariff, Equitrans and Customer agree that the following negotiated
rate provisions will apply under the Agreement:



Rates Effective April 1, 2019 through June 30, 2023
 
 
Monthly Reservation Rate
9.133 per Dth
Commodity Rate
$0.00 per Dth
Authorized Overrun Rate
$0.25 per Dth
Customer shall pay the applicable FERC ACA surcharge.
 
 
 
 
Rates Effective July 1, 2023 through August 31, 2023
 
 
Monthly Reservation Rate
$8.782 per MDQ
Commodity Rate
$0.00 per Dth
Authorized Overrun Rate
$0.25 per Dth
Customer shall pay the applicable FERC ACA surcharge.
 
 
 
 
Rates Effective September 1, 2023 through October 31, 2024
 
 
Monthly Reservation Rate
$7.604 per MDQ
Commodity Rate
$0.00 per Dth
Authorized Overrun Rate
$0.25 per Dth
Customer shall pay the applicable FERC ACA surcharge.
 
 







        

--------------------------------------------------------------------------------




In addition, Customer shall pay the fuel usage, lost and unaccounted for gas
percentage retainage factor to recover actual fuel usage, lost and unaccounted
for gas based on the following calculation.  Equitrans will initially retain
0.42% of Customer’s nominated receipts volumes to recover fuel, lost and
unaccounted for gas.  Equitrans will track the actual experienced fuel and lost
and unaccounted for gas experienced to provide transportation service on the
Mainline System.  Equitrans will account for the under or over recovered fuel
and lost and unaccounted for gas associated with this Agreement in FERC Account
186.  Beginning with the Effective Date, Equitrans shall adjust the Retainage
Factor from time to time, but at least on an annual basis, to more accurately
reflect actual experienced fuel and lost and unaccounted for gas; however, in no
event will the Retainage Factor be less than zero.  Equitrans shall file with
the Commission for approval to adjust the Retainage Factor to reflect changes in
the actual experienced fuel and unaccounted for gas on the Mainline System.  The
resulting Retainage Factor shall be effective until the effective date of
Equitrans’ next succeeding filing to update the Retainage Factor for this
Agreement.

The retainage rates to recover actual fuel and lost and unaccounted for gas will
only apply to nominations to off-system interstate pipeline interconnects. Any
nominations to other points will be subject to the posted Tariff Retainage Rates
and the Pipeline Safety Cost Rate.

Shipper shall also be subject to any FERC mandated surcharges, imposed by FERC
on an industry wide and generally applicable basis to shippers on interstate
pipelines. Transporter shall assess the impact of any such FERC proposed
surcharge on its Shippers and use commercially reasonable efforts to minimize
the application or impact of such surcharge on Transporter’s Shippers, provided
that such efforts by Transporter shall not include any obligation on or risk to
Transporter of cost responsibility for such surcharge.

Except as expressly stated herein, Equitrans’ applicable maximum rates and
charges set forth in the Statement of Rates of its Tariff continue to apply.


2. Customer acknowledges that it is electing Negotiated Rates as an alternative
to the rates and charges set forth in the Statement of Rates of Equitrans’
Tariff applicable to Rate Schedule FTS, as revised from time to time.


3. This Exhibit C is effective 4/1/2019 and continues in effect through
10/31/2024.


4. In the event any provision of this Exhibit C is held to be invalid, illegal
or unenforceable by any court, regulatory agency, or tribunal of competent
jurisdiction, the validity, legality, and enforceability of the remaining
provisions, terms or conditions shall not in any way be affected or impaired
thereby, and the term, condition, or provision which is held illegal or invalid
shall be deemed modified to conform to such rule of law, but only for the period
of time such order, rule, regulation, or law is in effect.


5. Other Special Provisions:

None.        
 


        

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Customer and Equitrans have executed this Exhibit C by their
duly authorized officers, effective as of the date indicated above.


CUSTOMER:
 
EQUITRANS, L.P.:
 
By /s/ Donald M. Jenkins 3/20/2019
 
By Cliff Baker 3/26/2019
 
 
 
 
Title President
 
 
Title SVP Commercial Dev. & Ops







        